MEMORANDUM **
Dalbir Chand, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of his appeal of an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We deny the petition for review.
Chand failed to show that any translation problems during the IJ hearing prejudiced the outcome of the hearing. See Hartooni v. INS, 21 F.3d 336, 340 (9th Cir.1994).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.